Appeal by the plaintiffs in Appeal No. 1 from a judgment of the Supreme Court, entered in the New York county clerk’s office on April 9, 1937, upon a decision, dismissing the amended complaint upon the merits.
*882Appeal by the defendants in Appeal No. 2 from a judgment of the Supreme Court, entered in the New York county clerk’s office on April 9, 1937, upon a decision, directing a foreclosure and sale and dismissing the counterclaim of the defendant Joseph Mercadante upon the merits.
Appeal by the defendant Maple, Gardens, Inc., in Appeal No. 3 from a judgment of the Supreme Court, entered in the New York county clerk’s office on April 9, 1937, upon a decision, directing a foreclosure and sale.
Judgments affirmed, with costs. No opinion.
Present — Martin, P. J., O’Malley, Townley, Dore and Cohn, JJ.; Martin, P. J., and Cohn, J., dissent from affirmance of judgment dismissing complaint in Mercadante v. Empire Trust Company, and vote for reversal. Dissenting opinion by Cohn, J.